



EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation are incorporated herein by reference:
 
 
 
10.91
 
Amendment No. 7 to the Note Purchase Agreement, dated as of May 27, 2016, among
Navistar Financial Securities Corporation, as the seller, Navistar Financial
Corporation, as the servicer, Credit Suisse AG, New York Branch, as a managing
agent, Credit Suisse AG, Cayman Islands Branch, as a committed purchaser, Alpine
Securitization Corp., as a conduit purchaser, New York Life Insurance Company,
as a managing agent and a committed purchaser, New York Life Insurance and
Annuity Corporation, as a managing agent and a committed purchaser, and Bank of
America, National Association, as administrative agent, as a managing agent and
as a committed purchaser. Filed as Exhibit 10.1 to Current Report on Form 8-K
dated May 27, 2016 and filed on June 1, 2016. Commission File No. 00-109618.
 
 
10.92
 
Third Amended and Restated Credit Agreement, dated as of May 27, 2016, by and
among Navistar Financial Corporation and Navistar Financial, S.A. de C.V.,
Sociedad Financiera De Objeto Multiple, Entidad Regulada, a Mexican corporation,
as borrowers, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), and Bank of America, N.A., as
syndication agent. Filed as Exhibit 10.2 to Current Report on Form 8-K dated May
27, 2016 and filed on June 1, 2016. Commission File No. 00-109618.
 
 
10.93
 
Fourth Amended and Restated Parent Guarantee, dated as of May 27, 2016, by
Navistar International Corporation in favor of the Administrative Agent for the
lenders party to the Third Amended and Restated Credit Agreement. Filed as
Exhibit 10.3 to Current Report on Form 8-K dated May 27, 2016 and filed on June
1, 2016. Commission File No. 00-109618.
 
 
 
10.94
 
Fourth Amended and Restated Parents’ Side Agreement, dated as of May 27, 2016,
by Navistar International Corporation and Navistar, Inc. for the benefit of the
lenders from time to time party to the Third Amended and Restated Credit
Agreement. Filed as Exhibit 10.4 to Current Report on Form 8-K dated May 27,
2016 and filed on June 1, 2016. Commission File No. 00-109618.
 
 
 
10.95
 
Second Amended and Restated Security, Pledge and Trust Agreement, dated as of
May 27, 2016, by and between Navistar Financial Corporation and Deutsche Bank
Trust Company Americas, individually and as trustee for the holders of the
secured obligations under the Third Amended and Restated Credit Agreement. Filed
as Exhibit 10.5 to Current Report on Form 8-K dated May 27, 2016 and filed on
June 1, 2016. Commission File No. 00-109618.
 
 
 
The following documents of Navistar, Inc. are filed herewith:
*10.96
 
Navistar, Inc. Managerial Retirement Objective Plan, as amended and restated
effective June 1, 2016.
*10.97
 
Navistar, Inc. Supplemental Executive Retirement Plan, as amended and restated
effective June 1, 2016.
*10.98
 
Navistar, Inc. Supplemental Retirement Accumulation Plan, as amended and
restated effective June 1, 2016.

                                            
* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.




E-1

